Citation Nr: 9930809	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a back disability, 
to include the mid and lower back.

2. Entitlement to service connection for hypertension.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a cervical spine 
disability based on additional disability due to treatment 
at a Department of Veterans Affairs (VA) facility in 
August 1987.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  The veteran has been determined to be incompetent, and 
the appellant is his wife.

By rating decision dated in November 1987, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a psychiatric disability.  He was notified of this 
decision and of his right to appeal by a letter dated the 
following month, but a timely appeal was not filed.  He 
subsequently sought to reopen his claim for service 
connection for a psychiatric disability.  In a rating action 
dated in October 1995, the RO concluded that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for a psychiatric disability 
remained denied.  At that time, the RO also denied service 
connection for mid and low back disabilities, and for 
hypertension, as well as denying the veteran's claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
disability of the cervical spine based on additional 
disability due to treatment at a VA facility in August 1987.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. The veteran's in-service back complaints were acute and 
transitory and resolved without residual disability.

2. The spine was evaluated as normal on the discharge 
examination in December 1970.

3. A disability of the mid back and low back was initially 
documented many years after service, and there is no 
competent medical evidence linking such a disability to 
service.

4. The service medical records contain no complaints or 
findings pertaining to hypertension.  Blood pressure was 
120/80 on the separation examination.

5. The veteran had two elevated blood pressure readings 
within the first year following his discharge from 
service.

6. While hospitalized by the VA in August 1987, the veteran 
fell and subsequently had complaints concerning his neck.

7. A private physician concluded that the veteran's cervical 
spine disability was due to the trauma from the fall in 
August 1987.

8. By rating decision dated in November 1987, the RO denied 
the veteran's claim for service connection for a 
psychiatric disability.

9. He was informed of this determination and of his right to 
appeal by a letter dated in December 1987, but a timely 
appeal was not received.

10. The evidence added to the record since November 1987 is 
cumulative of the evidence previously considered and is 
not so significant that it must be considered in order to 
fairly adjudicated the merits of the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for mid and 
lower back disabilities.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a cervical spine 
disability based on additional disability due to treatment 
at a VA facility in August 1987 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4. The evidence received since the November 1987 rating 
decision of the RO which denied the veteran's claim for 
service connection for a psychiatric disability is not new 
and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

5. The November 1987 rating decision denying service 
connection for a psychiatric disability is final and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Hypertension 
and Mid and Lower Back Disabilities 
and Compensation Benefits Pursuant 
to the Provisions of 38 U.S.C.A. 
§ 1151 for a Cervical Spine 
Disability Based on Additional 
Disability Due to Treatment at a VA 
Facility in August 1987

The service medical records show that the veteran was seen in 
July 1970 for complaints of lower back pain, and pain on both 
lower quadrants.  There were no complaints on palpation or 
rebound test.  Medication was prescribed.  He was seen 
approximately two months later and it was noted that the 
lower back was tense on the left side.  There was no 
indication of pain into the legs or arms.  There was no 
increase in discomfort or pain upon cough.  The impression 
was muscle ache.  Medication was again prescribed.  In 
November 1970, the veteran complained of pain in the lower 
back.  The pain started while lifting boat covers.  It was 
reported that the veteran had had the same problem in the 
past.  The impression was muscle strain.  A clinical 
evaluation of the spine on the separation examination in 
December 1970 was normal.  

Private medical records dated in 1971 have been associated 
with the claims folder.  These records reveal that the 
veteran was seen in February 1971 and blood pressure was 
170/104.  In June 1971, blood pressure was 148/102.  There 
were no complaints or findings pertaining to the back on 
either occasion.  

When hospitalized by the VA from August to September 1987 for 
unrelated complaints, it was noted that the veteran's past 
medical history was negative for the back.  The hospital 
records reflect that the veteran complained of neck pain on 
August 11.  The veteran stated that it might be due to 
medication.  Two days later, he continued to complain of neck 
stiffness and occasional "tingling feeling" of the left 
arm.  Later on August 13, he again complained about the left 
side of his neck, shoulder and left arm.  He also reported a 
twitching feeling in the muscle of his shoulder and upper 
arm.  Still later that day, a psychiatric resident evaluated 
the veteran's complaint of right neck and shoulder pain.  The 
veteran described it as feeling stiff.  The pain increased 
with neck rotation to the right side.  There were some 
paresthesias and decreased muscle strength noted on 
examination.  The assessment was probably tension/sprain.  It 
was noted the following day that the veteran had participated 
in the on-station ropes course.  

On August 17, the veteran was seen by a nurse and denied any 
shoulder discomfort.  He related that after the incident the 
other day with the ropes, when he was being lifted over a six 
foot rope to the other side by other people, he was not 
lifted well enough and he fell down to the ground.  He 
complained of discomfort in the lower back where he had back 
problems previously.  The next day, the veteran noted that he 
had fallen on his back the previous Friday and had 
experienced lower back pain and paresthesias down both legs 
to the knees, as well as pain down both buttocks, since then.  
The veteran described pain upon walking, but no leg weakness.  
Some point tenderness was noted in the L3-L4 region on 
palpation.  The veteran was to have a neurological 
consultation for lower back pain.  

An undated neurological consultation during the 
hospitalization reveals that a history of a disc injury in 
1969 was reported.  It was indicated that the first incidence 
of back pain was in 1969 when in the act of hauling up a 
lifeboat, the veteran "felt something snap" and fell to his 
knees.  He was treated with aspirin and painkillers, and 
given light duty.  The pain had been on and off every three 
months or so since then.  The most recent episode occurred as 
the result of a fall on his back while in the hospital.  The 
pain was at the level of L1 and went into the buttocks and 
around to the groin and thigh.  When he got over the pain, he 
remained pain free until the next episode.  He did not have 
underlying chronic pain.  The veteran stated that four years 
earlier "back films" at a private facility revealed a 
"partially herniated disc."  It was also reported that the 
veteran suffered from left shoulder to arm symptoms for three 
months.  The symptoms were precipitated by turning the head 
or use of the left arm.  The symptoms did not occur 
spontaneously at rest.  An examination of the neck revealed 
normal range of motion.  The back was non-tender except for 
the left sciatic notch.  It was noted that the veteran had a 
history of back problems from 1969.  The differential 
diagnosis was radicular pain, herniation and facet pain.  His 
upper arm symptoms were perhaps nerve entrapment or 
spondylolisthesis compressing the nerve.

Additional hospital records show that on August 19, the 
veteran indicated that all previous episodes of back pain had 
resolved with bedrest.  The pain was worst in the low back 
and spread to the anterior thighs, just below the knees.  He 
admitted to some numbness of the anterior thighs.  The 
assessment was that the examiner suspected musculoskeletal 
origins of the pain, probably facet arthropathy.  There was 
no objective evidence for radiculopathy.  About five days 
later, the veteran stated that his back did not give him much 
trouble while he had been on a pass.  His left shoulder and 
arm still presented a problem with numbness and pain.  On 
August 31, he complained of continued soreness of the left 
neck with numbness of the left arm when he turned his head to 
the right.  

During the hospitalization in August 1987, an X-ray of the 
lumbosacral spine revealed straightening of the usual 
lordotic curvature with questionable changes at the 
sacroiliac joint.  An X-ray of the cervical spine disclosed 
minimal anterior osteophyte degenerative joint disease.  An 
X-ray of the thoracic spine revealed minimal degenerative 
joint disease.  

A private physician reported, in a statement received in 
March 1988, that a prescription for back pain had been phoned 
in the previous month.  When seen in February 1988, the 
veteran related that he had some relief with the medication.  
The low back pain radiated into the legs.  It was also noted 
that he had been seen at a private facility for two partially 
slipped discs.  Following an examination, the impression was 
back sprain.  It was indicated that blood pressure was 
140/90.

VA outpatient treatment records show that the veteran was 
seen in March 1988 and a history of low back pain secondary 
to a back injury in service was noted.  A possible pulling 
injury was noted.  

Of record are blood pressure readings from a private facility 
from 1978 to 1987.  It was reported that blood pressure in 
July 1978 was 160/100.

A private physician noted in a statement dated in April 1988 
that the veteran had a history of hypertension which was in 
good control.

On VA hospitalization from June to July 1990, the veteran's 
past medical history was unremarkable, as was a physical 
examination.  

The veteran was hospitalized by the VA from December 1993 to 
January 1994.  It was noted that he had degenerative joint 
disease of the spine.  

When seen at a VA outpatient treatment clinic in June 1995, 
the veteran reported a history of chronic low back pain while 
lifting lifeboats on a transport in 1969.

The veteran was afforded an examination by the VA in August 
1995.  He described a history of falling from a rope ladder 
while participating at a function at that facility, 
apparently landing on his upper back and head.  Following an 
examination, the pertinent diagnosis was chronic low back 
pain.

A CT scan of the lumbar spine in August 1995 revealed 
degenerative disease at L5-S1 with a small central bulge.

In February 1996, a VA counselor reported that the veteran 
had been a client at a vet center from 1988 to 1994.  In 
reviewing the veteran's records, he came across numerous 
references to "left side pain, from neck to waist."  The 
first of these was in January 1992.  It was the counselor's 
understanding that the symptoms began following a fall during 
a "ropes course" in 1987 or 1988 at a VA facility.

In a report dated April 1996, a counseling therapist at a vet 
center related that the veteran reported back pain.  

In a statement dated September 1996, the medical staff 
coordinator of Copley Hospital reported that the veteran was 
a patient of a physician from 1971 through 1983.  It was not 
specified why the veteran had been treated.

In a statement dated September 1996, C.N.H. related that he 
recalled the veteran coming to work at a plumbing company in 
1971.  Shortly thereafter, the veteran was out of work for 
some time as he had hurt his back.  He recalled that when the 
owner of the company was getting an insurance plan for all 
employees, the plan was delayed and changes had to be made 
due to the veteran's condition.

In September 1996, C.R. related that the veteran came to her 
company in 1971, and that she recalled this because he could 
not be covered under the insurance plan due to the fact that 
he had a preexisting back condition.  The veteran was hired 
in the spring of 1971 and she made arrangements for him to 
attend a back clinic at Copley Hospital.  The veteran was a 
patient with this clinic throughout the eight years he worked 
with C.R.'s company.  There were periods up to two weeks when 
he was required to be on complete bed rest.  C.R. also 
indicated that in the early summer of 1971, the veteran was 
taken from the job site to a private physician with dizziness 
and severe headache.  It was diagnosed as hypertension and 
the veteran was given medicine.  

In January 1997, a private physician related that he had seen 
the veteran on a number of occasions since 1978.  He had no 
record of any neck problems prior to 1987.  There was a brief 
episode of torticollis (probably due to stress or a drug 
reaction and not related to an injury) which he noted in July 
1987.

In a statement dated July 1999, S.N., a licensed practical 
nurse, related that she was a primary nurse for the veteran 
when he was in the VA hospital in August 1987.  She stated 
that he was injured while on the rope course and had been  
seen by a physician immediately.  The veteran was treated 
with bedrest, Motrin, a heating pad, a spinal brace with 
traction and physical therapy.  It was her opinion that the 
veteran's neck and back conditions related to the trauma from 
the fall on the ropes course in 1987.  She based this on the 
report of the neurological examination the veteran received 
at the time, the report made immediately after the fall and 
the treatment that was administered during the 
hospitalization.

A private physician reported, in a July 1999 statement, that 
he was the veteran's primary physician in October 1987.  He 
noted that approximately one week after his discharge from 
the hospital, he advised the veteran to return there because 
of severe neck pain.  The physician opined that the veteran's 
subsequently diagnosed cervical spine condition was caused by 
trauma from a fall during a ropes course exercise in which he 
participated in during a previous stay at the VA hospital.  
He also noted that the veteran's fall aggravated his 
preexisting lower back condition.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board readily acknowledges that the veteran was treated 
on several occasions during service for complaints of low 
back pain.  He was seen between July and November 1970, for 
what was variously described by the examiners as muscle ache 
or muscle strain.  It is significant to point out, however, 
that the spine was found to be normal on the separation 
examination in December 1970.  While he has referred to 
treatment for his back shortly after service, the veteran has 
not been able to furnish any contemporaneous medical records.  
Contacts with various medical providers have been 
unproductive, with the records being unavailable due to the 
passage of time.  The Board notes that the veteran's employer 
following service stated that she was unable to obtain 
insurance for him due to a preexisting back disability.  

The fact remains, however, that there is no clinical evidence 
of a chronic back disability during service or for many years 
thereafter.  In this regard, the Board points out that no 
pertinent past medical history was related when the veteran 
was hospitalized by the VA in August 1987.  The medical 
reports of record within the first year following service 
show no complaints or findings pertaining to the back.  The 
only evidence in support of the veteran's claim consists of 
his statements regarding the onset of his disability.  No 
competent medical evidence has been submitted linking the 
back disorder to service.  While the veteran has asserted 
that his current back disability is related to service, as a 
lay person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,     5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has a back disability which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, the Board 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for a back disability, to 
include the mid and lower back.

With respect to the claim for service connection for 
hypertension and the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, the initial question 
is whether the veteran has submitted a well-grounded claim.  
The Board observes that the veteran had two elevated blood 
pressure readings within the first year following his 
separation from service.  In addition, it is noted that the 
widow of a physician wrote that her husband had treated the 
veteran for hypertension from 1971 to 1978.  Based on this 
evidence, the Board concludes that the claim for service 
connection is well grounded.  

The Board notes that there is clinical evidence the veteran 
sustained a fall while being treated at a VA hospital in 
August 1987.  In addition, the veteran has submitted a 
statement from a nurse who cared for him at that time and she 
concluded that his neck disability related to the fall in the 
hospital.  Moreover, a private physician who treated the 
veteran shortly after the incident also opined that the 
cervical spine disability was caused by the trauma sustained 
in the fall.  Based on this evidence, the Board concludes 
that the veteran has submitted a well-grounded claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, as there is evidence of the fall at the VA hospital, 
a present disability, and a medical opinion linking the 
current disorder to the treatment at the VA.  This matter 
will be further discussed in the Remand section below.

II. Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim 
of Entitlement to Service Connection 
for a Psychiatric Disability 

The Court has held that the VA is required to 
review for its newness and materiality only the 
evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the 
November 1987 RO decision.  38 U.S.C.A. § 7105.  
Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases 
regarding finality, the additional evidence 
submitted since the November 1987 rating decision.  
The prior evidence of record is vitally important 
in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  
Id.

The "old" evidence 

The service medical records are negative for complaints or 
findings of a psychiatric disability.  A psychiatric 
evaluation on the discharge examination in December 1970 was 
normal.  

The veteran was hospitalized in a VA facility from August to 
September 1987.  He was admitted with complaints of 
increasing fatigue, anhedonia, decreased appetite with weight 
loss, decreased sleep, increasing worries about his job and 
decreasing concentration ability.  He related the beginning 
of his depression to an argument with his wife.  This led to 
his not talking to her for approximately four days, except to 
argue.  Ultimately, his wife obtained an abuse restraint 
order which led to the veteran's leaving his house for about 
two days.  Then his wife realized she had made a mistake in 
getting the order and discontinued the proceedings against 
the veteran.  This incident, however, had greatly affected 
him and he had become increasingly depressed.  He had been 
seen by a private physician who prescribed medication.  No 
other past psychiatric history was noted.  It was also 
reported that the veteran had felt extremely depressed and 
lonely since the death of his twin brother five years 
earlier.  The diagnosis on hospital discharge was major 
depression times four months.

In a statement dated September 1987, a private physician 
reported that the veteran had been first seen at a private 
facility following the ingestion of medicines which he said 
were for relief of bad feelings; denying suicidal intent.  He 
was seen on a number of occasions for various complaints.  It 
was reported that factors in his depression included the 
sequelae of an incident which occurred in service and the 
death of his twin brother three or four years earlier.  The 
diagnosis was major depressive disorder, single episode.  It 
was indicated that it had been essentially unremitting since 
January 1987.

The RO decision 

By rating decision dated in November 1987, the RO denied 
service connection for a psychiatric disability.  It was 
indicated that the record showed no psychiatric pathology in 
service, and that the veteran was treated following service 
for a depressive episode of several months duration.  

The additional evidence 

The following evidence was received subsequent to the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disability, which was received in September 
1996.

The veteran was seen in a private facility in February 1971.  
He reported that his left arm and shoulder felt funny.  It 
was noted that the veteran easily hyperventilated.  He was 
advised to see social services to help him with personal 
problems.  The diagnosis was hyperventilation syndrome.  
Valium was prescribed.  In June 1971, the veteran stated that 
he felt like something was crawling across and down his leg, 
arm and side of chest.  His symptoms had been present for one 
day.  Following an examination, the diagnosis was anxiety 
state.

A private physician reported, in an April 1988 statement, 
that the veteran had a stressful period in April 1987 with 
sleep deprivation and abuse of prescription medication and 
this led to a nervous breakdown.  The current diagnosis was 
manic depressive psychosis.  

The veteran was hospitalized in a VA facility from April to 
May 1988.  The diagnoses included generalized anxiety and 
history of depression.

On VA hospitalization from June to July 1990, it was reported 
that the veteran had been under psychiatric care for about 
five years.  He had been first seen by a private physician 
for depression and a reaction to medication.  The diagnosis 
was organic anxiety syndrome secondary to Actifed.  

VA hospitalizations from January to February 1991 and 
February to March 1992 reflect diagnoses of bipolar affective 
disorder and possible personality disorder, not otherwise 
specified with borderline traits and traits of 
depersonalization neurosis.

In February 1996, a therapist noted that the veteran had been 
a client of his at a vet center from 1988 to 1994.  He was 
seen in counseling for a variety of psychosocial stressors 
and difficulties.  

A VA psychiatric examination was conducted in September 1998.  
The examiner noted that he had reviewed the veteran's claims 
folder, and interviewed the veteran with his wife.  It was 
reported that the veteran had a nervous breakdown ten years 
earlier.  Following a mental status evaluation, the diagnosis 
was bipolar affective disorder, atypical, currently 
depressed.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in November 1987 on the basis that there was 
no evidence of a psychiatric disability in service.  In 
essence, the record before the RO at that time contained no 
clinical evidence that the psychiatric disability first shown 
following service was related to service.

The evidence received since the RO's determination of 
November 1987 includes VA and private medical records dated 
from 1971 to 1999.  It is clear that the veteran was seen 
within two months of his separation from service for 
hyperventilation syndrome, and that anxiety state was 
diagnosed in June 1971.  The other records submitted reflect 
treatment for psychiatric complaints many years after 
service.  No competent medical evidence has been submitted 
which demonstrates that a psychiatric disability had its 
onset in service or is in any way related to service.  The 
only evidence to that effect is the continued assertions of 
the veteran.  Such allegations are repetitive and cumulative 
of similar claims of record in November 1987 and are 
therefore not new.  Moreover, in Moray, 5 Vet. App. 211, the 
Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under           38 
U.S.C. 5108."

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, the RO's decision of November 1987 denying 
service connection for a psychiatric disability remains final 
and the benefits sought on appeal remains denied.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any current psychiatric disability to service, a 
remand is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a psychiatric 
disability.  In essence, what is required is competent 
medical evidence which links the currently claimed disability 
to the veteran's service or any incident thereof.


ORDER

Service connection for a back disability, to include the mid 
and lower back, is denied.  Since new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disability, the appeal 
is denied.

The veteran has submitted well-grounded claims of entitlement 
to service connection for hypertension and for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a cervical spine disability based on additional disability 
due to treatment at a VA facility in August 1987. 


REMAND

The veteran asserts that service connection is warranted for 
hypertension and that compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a cervical spine 
disability based on additional disability due to treatment at 
a VA facility in August 1987 are also warranted.  As noted 
above, these claims are well grounded.  

The veteran was treated in February 1971, shortly after his 
discharge from service, and his blood pressure was 170/104.  
It was concluded that he had hyperventilation syndrome.  When 
seen about four months later, blood pressure was 148/102.  
The next indication of elevated blood pressure was in 1978.  
It is noted that the veteran has not been afforded a 
comprehensive examination by the VA to evaluate his 
hypertension.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension and a 
cervical spine since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded 
VA examinations by specialists in 
cardiovascular disease and orthopedics, 
if available, to determine the nature and 
extent of his hypertension and cervical 
spine disability.  All necessary tests 
should be performed.  The cardiologist 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the veteran's hypertension was 
present within one year of his discharge 
from service.  The orthopedist should be 
asked to comment on whether it is at 
least as likely as not that the veteran's 
cervical spine disability is due to any 
treatment or trauma he sustained at the 
VA hospital in August 1987.  Each 
examiner should provide the rationale for 
any opinions expressed.  The claims 
folder should be made available to the 
examiners in conjunction with the 
examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


 

